      Case: 1:20-cv-06797 Document #: 1 Filed: 11/16/20 Page 1 of 12 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

FEDERAL INSURANCE COMPANY                             )
and GREAT NORTHERN INSURANCE                          )
COMPANY,                                              )
                                                      )
                                       Plaintiffs,    )
                                                      )
                 v.                                   ) Case No. 20-cv-6797
                                                      )
HEALTHCARE INFORMATION AND                            )
MANAGEMENT SYSTEMS SOCIETY,                           )
INC.,                                                 )
                                                      )
                                       Defendant.     )


                                          COMPLAINT

       Plaintiffs, Federal Insurance Company ("Federal") and Great Northern Insurance

Company ("Great Northern"), by counsel, bring this action against Healthcare Information and

Management Systems Society, Inc. ("HIMSS") and allege as follows:

                                  NATURE OF THE ACTION

       1.      This is an action for declaratory judgment pursuant to the Federal Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, for the purpose of determining an actual controversy

between the parties by construing the rights and legal obligations arising under contracts of

insurance issued by Federal and Great Northern.

       2.      Federal and Great Northern seek a declaration that they need not defend or

indemnify their insured, HIMSS, in connection with a purported class action complaint filed

against HIMSS captioned Hatchmed Corp., et al. v. Healthcare Information and Management

Systems Society, Inc. in the United States District Court for the Northern District of Illinois, Case

No. 1:20-CV-03377 (the "Underlying Lawsuit", attached as "Exhibit A").
      Case: 1:20-cv-06797 Document #: 1 Filed: 11/16/20 Page 2 of 12 PageID #:2




                                              PARTIES

        3.     Plaintiff Federal is an insurance company organized and existing under the laws

of the State of Indiana, with its principal place of business in New Jersey.

        4.     Plaintiff Great Northern is an insurance company organized and existing under

the laws of the State of Indiana, with its principal place of business in New Jersey. Great

Northern is a wholly-owned subsidiary of Federal.

        5.     Defendant HIMSS is an Illinois not-for-profit corporation that maintains its

principal place of business in Cook County, Illinois.

                                 JURISDICTION AND VENUE

        6.     The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1).

There is complete diversity of citizenship between plaintiffs and defendant and the amount in

controversy, including the potential costs of both defending and indemnifying HIMSS exceeds

the sum of $75,000, exclusive of interest and costs.

        7.     Venue is proper pursuant to 28 U.S.C. § 1391 because HIMSS's principal place of

business is in this judicial district, the Underlying Lawsuit is pending in this judicial district and

many of the acts from which the Underlying Lawsuit originated occurred in the Northern District

of Illinois.

        8.     An actual controversy within the meaning of 28 U.S.C. § 2201 exists among the

parties regarding the coverage provided under policies of insurance.

                               BACKGROUND INFORMATION

A.      The Underlying Lawsuit

        9.     This matter arises out of the Underlying Lawsuit filed against HIMSS by

Hatchmed Corp. ("Hatchmed"), on behalf of itself and similarly situated others (the "putative



                                                   2
      Case: 1:20-cv-06797 Document #: 1 Filed: 11/16/20 Page 3 of 12 PageID #:3




class") that paid HIMSS for access to and exhibition space at an annual health and technology

tradeshow which HIMSS organizes and hosts as a "thought leader" in the healthcare ecosystem

(the "Tradeshow"). The Tradeshow was scheduled to take place in March 2020.

       10.     The Underlying Lawsuit alleges that members of the putative class executed

contracts with HIMSS, which required HIMSS to provide access and floor space at the

Tradeshow in consideration of payments made by Hatchmed and the putative class members.

The Underlying Lawsuit further alleges that pursuant to a contract executed on November 20,

2019, HatchMed paid $11,075.00 to HIMSS in exchange for access to the Tradeshow so that it

could exhibit its goods and services.

       11.     The Underlying Lawsuit alleges that as many as one thousand members of the

putative class entered into similar contracts with HIMSS for Tradeshow access and floorspace,

and that the amount in controversy exceeds $5 million.

       12.     HIMSS is alleged to have breached its contract with each member of the putative

class by cancelling the Tradeshow due to the COVID-19 pandemic, but unilaterally retaining

payments made under these contracts by members of the alleged putative class for access and

exhibition space at the Tradeshow.

       13.     The Underlying Lawsuit seeks class certification on the basis that certain common

questions of law exist including: (1) whether HIMSS breached its contracts to provide access to

the Tradeshow by cancelling the Tradeshow and refusing to issue refunds; (2) whether HIMSS

complied with its obligations under the contracts; and (3) whether HIMSS has any valid legal

defense for this conduct.

       14.     The Underlying Lawsuit asserts causes of action for breach of contract, unjust

enrichment, and promissory estoppel.



                                                3
      Case: 1:20-cv-06797 Document #: 1 Filed: 11/16/20 Page 4 of 12 PageID #:4




       15.     The Underlying Lawsuit alleges that Hatchmed and the putative class members

were wrongfully deprived of amounts paid to HIMSS and that, in the absence of the litigation,

HIMSS will retain the benefits of this wrongdoing.

B.     The Policies

       1.      The 2019-2020 D&O Policy

       16.     Federal issued ForeFront Portfolio (For Not-for-Profit Organizations) Policy No.

6803-0243 (the "2019-2020 D&O Policy", attached as "Exhibit B"), effective for the period

October 1, 2019 through October 1, 2020, which was extended by endorsement to October 31,

2020 (the "2019-2020 D&O Policy Period"), to HIMSS, the Named Insured. The 2019-2020

D&O Policy's Directors & Officers and Entity Liability Coverage Part (the "D&O Coverage

Part") has a $10,000,000 aggregate limit of liability subject to a $25,000 Retention under

Insuring Clause 3.

       2.      The GL Policy

       17.     Great Northern issued Customarq Classic Insurance Program Package Policy No.

3605-61-00 CHI (the "GL Policy", attached at "Exhibit C"), effective for the period July 1, 2020

to July 1, 2021 (the "2020-2021 GL Policy Period"). The GL Policy has limits of liability of $1

million each occurrence and $2 million in the aggregate (the 2019-2020 D&O Policy and the GL

Policy are collectively referred to as the "Policies").

C.     The Notifications of the Underlying Lawsuit Under the Policies

       18.     On or about June 23, 2020, HIMSS provided notice to Federal of the Underlying

Lawsuit under the 2019-2020 D&O Policy.

       19.     By letter dated August 7, 2020, Federal denied that it owes a duty to defend or

indemnify HIMSS for the Underlying Lawsuit under the 2019-2020 D&O Policy.



                                                   4
      Case: 1:20-cv-06797 Document #: 1 Filed: 11/16/20 Page 5 of 12 PageID #:5




       20.     On September 24, 2020, Federal sent a follow-up letter to HIMSS asking that it

advise whether HIMSS disagreed with Federal's denial of coverage under the 2019-2020 D&O

Policy and requesting that HIMSS enter into a non-waiver agreement if it disagreed with

Federal's coverage position in order to obviate the need for coverage litigation.

       21.     By email correspondence from its broker dated November 3, 2020, HIMSS also

provided notice to Federal and Great Northern of the Underlying Lawsuit under the GL Policy

and the renewal of the 2019-2020 D&O Policy (the "2020-2021 D&O Policy"). The November

3, 2020 email described the Underlying Lawsuit as follows: "[p]laintiff’s sued defendant for its

unilateral decision to keep all of the money paid by defendants to plaintiff for tradeshows which

have been cancelled."

       22.     On November 5, 2020, Federal sent another follow up letter to HIMSS regarding

whether it disagreed with Federal's coverage position under the 2019-2020 D&O Policy, and its

request that HIMSS consider entering into a non-waiver agreement if it disagreed with Federal's

coverage position.

       23.     By letter dated November 6, 2020, Great Northern responded to HIMSS's

notification of the Underlying Lawsuit under the GL Policy, advising that coverage is not

available under the GL Policy and Great Northern does not have a duty to defend or indemnify

HIMSS for the Underlying Lawsuit under the GL Policy.

       24.     By letter dated November 10, 2020, HIMSS's counsel responded to Federal's

August 7, 2020 letter regarding the 2019-2020 D&O Policy, advising that HIMSS disputes

Federal's coverage position and demanding that Federal withdraw its denial of coverage and

provide coverage under the 2019-2020 D&O Policy for the Underlying Lawsuit.




                                                 5
      Case: 1:20-cv-06797 Document #: 1 Filed: 11/16/20 Page 6 of 12 PageID #:6




        25.     HIMSS has not disputed or otherwise responded to Great Northern's coverage

position regarding the Underlying Lawsuit under the GL Policy. Federal has not yet had the

opportunity to issue a coverage position letter regarding the 2020-2021 D&O Policy, but the

Underlying Lawsuit is a Claim first made during the 2019-2020 Policy Period and before the

policy period for the 2020-2021 D&O Policy.

                      COUNT I - DECLARATORY JUDGMENT
       THE 2019-2020 D&O POLICY'S PROFESSIONAL SERVICES EXCLUSION
    (Federal Has No Duty to Defend or Indemnify Pursuant to the Professional Services
                                       Exclusion)

        26.     Federal and Great Northern reassert and incorporate by reference Paragraphs 1

through 25 as if fully set forth herein.

        27.     Endorsement No. 6 of the 2019-2020 D&O Policy's D&O Coverage Part provides

that no coverage will be available for "Loss" on account of any "Claim" based upon, arising

from, or in consequence of any actual or alleged error, misstatement, misleading statement, act,

omission, neglect, or breach of duty committed, attempted, or allegedly committed or attempted

in connection with the rendering of, or actual or alleged failure to render, any "Professional

Services" for others by any person or entity otherwise entitled to coverage under the D&O

Coverage Section, provided, however, that this exclusion shall not apply to any "Specific

Management Claim" (the "Professional Services Exclusion").

        28.     The Underlying Lawsuit alleges that, as a "thought leader" serving the healthcare

industry, HIMSS organizes and facilitates the Tradeshow "[w]ith thousands of products and

services, 400+ first-time exhibitors and start-up companies, 320+ education sessions on the show

floor, hot-topic specialty pavilions, and multiple international pavilions[.]" The Underlying

Lawsuit is based upon, arising from, or in consequence of any actual or alleged error,

misstatement, misleading statement, act, omission, neglect, or breach of duty committed,

                                                 6
      Case: 1:20-cv-06797 Document #: 1 Filed: 11/16/20 Page 7 of 12 PageID #:7




attempted, or allegedly committed or attempted in connection with the rendering of, or actual or

alleged failure to render, any "Professional Services." Therefore, the Professional Services

Exclusion precludes coverage for the Underlying Lawsuit and Federal has no duty to defend or

indemnify HIMSS under the 2019-2020 D&O Policy.

        29.     An actual controversy exists between Federal and HIMSS with respect to

Federal's obligations under the 2019-2020 D&O Policy in connection with the Underlying

Lawsuit as HIMSS continues to tender this matter for coverage. Accordingly, the Court's

declaration of the parties' rights and obligations is required to resolve the controversy.

        WHEREFORE, Federal requests a judgment against HIMSS as follows:

                i.      Declare that the Professional Services Exclusion applies to the Underlying
                        Lawsuit and the 2019-2020 D&O Policy does not cover any loss, expense,
                        or other relief arising out of, or in any way related to the Underlying
                        Lawsuit;

                ii.     Declare Federal owes no duty to defend or indemnify HIMSS for the
                        Underlying Lawsuit under the 2019-2020 D&O Policy; and

                iii.    Award Federal any other relief that this Court deems just and appropriate.

                       COUNT II - DECLARATORY JUDGMENT
               THE 2019-2020 D&O POLICY'S CONTRACT EXCLUSION
          (Federal Has No Duty to Indemnify Pursuant to the Contract Exclusion)

        30.     Federal and Great Northern reassert and incorporate by reference Paragraphs 1

through 29 as if fully set forth herein.

        31.     Subsection 6 of the D&O Coverage Section of the 2019-2020 D&O Policy's D&O

Coverage Part provides that Federal shall not be liable under Insuring Clause 3 for "Loss," other

than "Defense Costs," on account of any "Claim" based upon, arising from, or in consequence

of any actual or alleged liability of an Organization under any written or oral contract or




                                                  7
      Case: 1:20-cv-06797 Document #: 1 Filed: 11/16/20 Page 8 of 12 PageID #:8




agreement, provided that this exclusion shall not apply to the extent that the Organization would

have been liable in the absence of such contract or agreement (the "Contract Exclusion").

        32.     The Underlying Lawsuit is based upon, arising from, or in consequence of the

actual or alleged liability of HIMSS under a written or oral contract or agreement, and HIMSS

would not have any liability in the absence of such contracts or agreements. Therefore, Federal

has no duty to indemnify HIMSS under the 2019-2020 D&O Policy.

        33.     An actual controversy exists between Federal and HIMSS with respect to

Federal's obligations under the 2019-2020 D&O Policy in connection with the Underlying

Lawsuit as HIMSS continues to tender this matter for coverage. Accordingly, the Court's

declaration of the parties' rights and obligations is required to resolve the controversy.

        WHEREFORE, Federal requests a judgment against HIMSS as follows:

                i.      Declare that the Contract Exclusion applies to the Underlying Lawsuit and
                        the 2019-2020 D&O Policy does not cover any settlement, judgment,
                        award, or other relief arising out of, or in any way related to the
                        Underlying Lawsuit;

                ii.     Declare Federal has no obligation to indemnify HIMSS in connection with
                        the Underlying Lawsuit under the 2019-2020 D&O Policy;

                ii.     Award Federal any other relief that this Court deems just and appropriate.

                        COUNT III - DECLARATORY JUDGMENT
                 THE 2019-2020 D&O POLICY'S DEFINITION OF "LOSS"
         (Federal Has No Duty to Indemnify HIMSS's Repayment of Wrongfully Retained
                            Funds or Other Uninsurable Amounts)

        34.     Federal and Great Northern reassert and incorporate by reference Paragraphs 1

through 33 as if fully set forth herein.

        35.     Insuring Clause 3 of the 2019-2020 D&O Policy's D&O Coverage Part obligates

Federal to pay, subject to the 2019-2020 D&O Policy's other terms and conditions, "Loss" which

HIMSS becomes legally obligated to pay on account of any "Claim" for a "Wrongful Act" and

                                                  8
      Case: 1:20-cv-06797 Document #: 1 Filed: 11/16/20 Page 9 of 12 PageID #:9




provides that Federal will have the duty to defend HIMSS against any "Claim" covered by the

D&O Coverage Part. The 2019-2020 D&O Policy's "Loss" definition includes amounts that

HIMSS is legally obligated to pay on account of a "Claim", but does not include, among other

things, amounts that are uninsurable under applicable law. Federal has no obligation under the

D&O Coverage Section, to pay for amounts which do not constitute "Loss" as defined in the

2019-2020 D&O Policy.

       36.     The Underlying Lawsuit does not seek "Loss" as defined by the 2019-2020 D&O

Policy's D&O Coverage Part. Instead, the Underlying Lawsuit seeks the return of amounts paid

to HIMSS pursuant to various contracts, and which HIMSS allegedly improperly retained after it

failed to perform under the contracts. As the Underlying Lawsuit seeks the return of ill-gotten

gain, which is uninsurable under the law, it does not seek "Loss" as that term is defined by the

2019-2020 D&O Policy's D&O Coverage Part.

       37.     Additionally, the Underlying Lawsuit seeks the return of amounts paid to HIMSS

pursuant to contracts, or damages resulting from such retention, as a result of HIMSS's failure to

perform under its contracts. Payments required for voluntarily undertaken contractual obligations

are not amounts which HIMSS is "legally obligated" to pay and do not constitute "Loss" under

the 2019-2020 D&O Policy's D&O Coverage Section.

       38.     The Underlying Lawsuit seeks amounts for the return of ill-gotten gain or are

otherwise uninsurable, and for which HIMSS is not legally obligated to pay, which do not

constitute a "Loss" under the 2019-2020 D&O Policy. Therefore, Federal has no duty to

indemnify HIMSS under the 2019-2020 D&O Policy for the Underlying Lawsuit.

       39.     An actual controversy exists between Federal and HIMSS with respect to

Federal's obligations under the 2019-2020 D&O Policy in connection with the Underlying



                                                 9
    Case: 1:20-cv-06797 Document #: 1 Filed: 11/16/20 Page 10 of 12 PageID #:10




Lawsuit as HIMSS continues to tender this matter for coverage. Accordingly, the Court's

declaration of the parties' rights and obligations is required to resolve the controversy.

        WHEREFORE, Federal requests a judgment against HIMSS as follows:

                i.      Declare that the Underlying Lawsuit seeks amounts that are not a "Loss"
                        under the 2019-2020 D&O Policy, and coverage is not available under the
                        Policy for a settlement or judgment in the Underlying Lawsuit;

                ii.     Declare Federal has no obligation to indemnify HIMSS in connection with
                        the Underlying Lawsuit under the 2019-2020 D&O Policy; and

                iii.    Award Federal any other relief that this Court deems just and appropriate.

                         COUNT IV - DECLARATORY JUDGMENT
                    THE GL POLICY DOES NOT PROVIDE COVERAGE
                (Great Northern Has No Duty to Defend or Indemnify HIMSS For the
                                      Underlying Lawsuit)

        40.     Federal and Great Northern reassert and incorporate by reference Paragraphs 1

through 39 as if fully set forth herein.

        41.     Coverage does not apply under the GL Policy because, among other reasons, the

Tradeshow was cancelled on or around March 5, 2020 and the Underlying Lawsuit was filed on

June 8, 2020, and therefore does not constitute an occurrence, accident, injury, damage or

offense occurring during the 2020-2021 GL Policy Period, which incepted on July 1, 2020.

        42.     A number of additional coverage defenses would preclude entirely or limit

coverage for the Underlying Lawsuit under the GL Policy, including but not limited to: (i) none

of the insuring agreements are potentially triggered by the Underlying Lawsuit; (ii) the

Scheduled Diseases Exclusion Endorsement (which includes Coronavirus and COVID-19),

would preclude coverage; and (iii) the Professional Liability, Total Exclusion Endorsement,

would preclude coverage.




                                                 10
    Case: 1:20-cv-06797 Document #: 1 Filed: 11/16/20 Page 11 of 12 PageID #:11




       43.     An actual controversy exists between Great Northern and HIMSS with respect to

Great Northern's obligations under the GL Policy in connection with the Underlying Lawsuit as

HIMSS continues to tender this matter for coverage. Accordingly, the Court's declaration of the

parties' rights and obligations is required to resolve the controversy.

       WHEREFORE, Great Northern requests a judgment against HIMSS as follows:

               i.      Declare that the Underlying Lawsuit does not constitute a claim,
                       occurrence, accident, injury, damage or offense occurring during the 2020-
                       2021 GL Policy Period;

               ii.     Declare Great Northern has no obligation to defend or indemnify HIMSS
                       in connection with the Underlying Lawsuit under the GL Policy; and

               iii.    Award Great Northern any other relief that this Court deems just and
                       appropriate

                                 RESERVATION OF RIGHTS

       44.     The Policies contain other terms, conditions, and exclusions that may be relevant

to the Underlying Lawsuit. Nothing in this complaint should be construed as a waiver by Federal

or Great Northern of any coverage defenses under the Policies, the 2020-2021 D&O Policy, or

any other policy issued by Federal or Great Northern. Federal and Great Northern continue to

reserve the right to raise all other terms, conditions, and exclusions as defenses to coverage for

any claim made under the Policies, the 2020-2021 D&O Policy or any other policy issued by

Federal or Great Northern where appropriate.



Dated: November 16, 2020                              Respectfully submitted,


                                                      By:     _s/ Matthew Dostal______________
                                                              Counsel for Plaintiffs




                                                 11
    Case: 1:20-cv-06797 Document #: 1 Filed: 11/16/20 Page 12 of 12 PageID #:12




Matthew J. Dostal
Clyde & Co US LLP
55 West Monroe Street
Suite 3000
Chicago, IL 60603
+1 312 635 7000
matthew.dostal@clydeco.us




                                        12
